Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 1 of 94 Page ID
                                 #:28731




                        EXHIBIT 1
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 2 of 94 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28732




 03/23/2019




                                               03/23/2019




         03/23/2019                            03/23/2019




                                  EXHIBIT 1                       Page 023
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 3 of 94 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28733




                                  EXHIBIT 1                       Page 024
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 4 of 94 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28734




                                  EXHIBIT 1                       Page 025
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 5 of 94 Page ID
                                 #:28735




                        EXHIBIT 2
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 6 of 94 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28736




                                  EXHIBIT 2                        Page 026
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 7 of 94 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28737




                                  EXHIBIT 2                        Page 027
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 8 of 94 Page ID
                                 #:28738




                        EXHIBIT 3
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 9 of 94 Page ID
                REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                         #:28739




                                  EXHIBIT 3                        Page 028
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 10 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28740




                                   EXHIBIT 3                       Page 029
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 11 of 94 Page ID
                                 #:28741




                        EXHIBIT 4
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 12 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28742




                03/23/2019




                                   EXHIBIT 4                       Page 030
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 13 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28743




                                   EXHIBIT 4                       Page 031
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 14 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28744




                                   EXHIBIT 4                       Page 032
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 15 of 94 Page ID
                                 #:28745




                        EXHIBIT 5
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 16 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28746


                                                               03/23/2019
                                                                            03/23/2019   03/23/2019   03/23/2019
                                                                                                                   03/23/2019
       03/23/2019
                    03/23/2019      03/23/2019    03/23/2019




                                              03/23/2019                                                                                            03/23/2019

                    03/23/2019                                                       03/23/2019                                               03/23/2019



                    03/23/2019            03/23/2019                                       03/23/2019
                        03/23/2019                                                                                      03/23/2019
                                                                                                                              03/23/2019   03/23/2019
                    03/23/2019




                                                                      03/23/2019                                                     03/23/2019
                    03/23/2019
                                                                              03/23/2019




                    03/23/2019




       03/23/2019   03/23/2019       03/23/2019   03/23/2019




  03/23/2019
   03/23/2019
                03/23/2019       03/23/2019   03/23/2019




                                                                              EXHIBIT 5                                                      Page 033
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 17 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28747




                                   EXHIBIT 5                       Page 034
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 18 of 94 Page ID
                                 #:28748




                        EXHIBIT 6
  Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 19 of 94 Page ID
                   REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                            #:28749

                                           03/23/2019
                                                         03/23/2019   03/23/2019   03/23/2019 03/23/2019

03/23/2019
             03/23/2019   03/23/2019   03/23/2019       03/23/2019



                                  03/23/2019




                                                                          EXHIBIT 6                        Page 035
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 20 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28750




                                   EXHIBIT 6                       Page 036
       Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 21 of 94 Page ID
                        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                 #:28751

     03/23/2019
                    03/23/2019      03/23/2019     03/23/2019   03/23/2019




03/23/2019
 03/23/2019       03/23/2019     03/23/2019      03/23/2019




                                                                             EXHIBIT 6   Page 037
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 22 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28752




                                   EXHIBIT 6                       Page 038
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 23 of 94 Page ID
                                 #:28753




                        EXHIBIT 7
   Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 24 of 94 Page ID
                    REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                             #:28754

                                          03/23/2019
                                                       03/23/2019   03/23/2019
                                                                                 03/23/2019

03/23/2019
             03/23/2019   03/23/2019   03/23/2019



                                   03/23/2019




                                                                        EXHIBIT 7             Page 039
        Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 25 of 94 Page ID
                         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                  #:28755




    03/23/2019
                 03/23/2019     03/23/2019




03/23/2019
03/23/2019
             03/23/2019       03/23/2019




                                             EXHIBIT 7                     Page 040
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 26 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28756




                                   EXHIBIT 7                       Page 041
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 27 of 94 Page ID
                                 #:28757




                        EXHIBIT 8
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 28 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28758
                                     03/23/2019
                                                  03/23/2019   03/23/2019   03/23/2019
                                                                                         03/23/2019
    03/23/2019
                 03/23/2019   03/23/2019   03/23/2019
                                                        03/23/2019


                               03/23/2019




                                                                            EXHIBIT 8                 Page 042
        Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 29 of 94 Page ID
                         REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                                  #:28759




                                                                                       03/23/2019
                                                               03/23/2019
              03/23/2019




     03/23/2019                             03/23/2019
                  03/23/2019   03/23/2019




03/23/2019
 03/23/2019
              03/23/2019   03/23/2019   03/23/2019




                                                         EXHIBIT 8          Page 043
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 30 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28760




                                   EXHIBIT 8                       Page 044
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 31 of 94 Page ID
                                 #:28761




                        EXHIBIT 9
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 32 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28762

                                               03/23/2019
                                          03/23/2019
                                          03/23/2019




                                03/23/2019




                                   EXHIBIT 9                       Page 045
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 33 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28763




                                   EXHIBIT 9                       Page 046
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 34 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28764




                                   EXHIBIT 9                       Page 047
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 35 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28765




                                   EXHIBIT 9                       Page 048
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 36 of 94 Page ID
                                 #:28766




                       EXHIBIT 10
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 37 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28767


                                               03/23/2019
                                                  03/23/2019




                                  EXHIBIT 10                       Page 049
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 38 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28768




                                  EXHIBIT 10                       Page 050
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 39 of 94 Page ID
                                 #:28769




                       EXHIBIT 11
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 40 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28770



                                               03/23/2019

                            03/23/2019




                                  EXHIBIT 11                       Page 051
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 41 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28771




                                  EXHIBIT 11                       Page 052
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 42 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28772




                                  EXHIBIT 11                       Page 053
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 43 of 94 Page ID
                                 #:28773




                       EXHIBIT 12
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 44 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28774




                                  EXHIBIT 12                       Page 054
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 45 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28775




                                  EXHIBIT 12                       Page 055
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 46 of 94 Page ID
                                 #:28776




                       EXHIBIT 13
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 47 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28777




                                  EXHIBIT 13                       Page 056
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 48 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28778




                                  EXHIBIT 13                       Page 057
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 49 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28779




                                  EXHIBIT 13                       Page 058
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 50 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28780




                                  EXHIBIT 13                       Page 059
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 51 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28781




                                  EXHIBIT 13                       Page 060
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 52 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28782




                                  EXHIBIT 13                       Page 061
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 53 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28783




                                  EXHIBIT 13                       Page 062
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 54 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28784




                                  EXHIBIT 13                       Page 063
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 55 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28785




                                  EXHIBIT 13                       Page 064
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 56 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28786




                                  EXHIBIT 13                       Page 065
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 57 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28787




                                  EXHIBIT 13                       Page 066
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 58 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28788




                                  EXHIBIT 13                       Page 067
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 59 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28789




                                  EXHIBIT 13                       Page 068
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 60 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28790




                                  EXHIBIT 13                       Page 069
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 61 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28791




                                  EXHIBIT 13                       Page 070
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 62 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28792




                                  EXHIBIT 13                       Page 071
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 63 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28793




                                                                    03/23/2019




                                  EXHIBIT 13                       Page 072
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 64 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28794




                                  EXHIBIT 13                       Page 073
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 65 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28795




                                  EXHIBIT 13                       Page 074
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 66 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28796




                                  EXHIBIT 13                       Page 075
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 67 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28797




                                  EXHIBIT 13                       Page 076
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 68 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28798




                                  EXHIBIT 13                       Page 077
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 69 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28799




                                  EXHIBIT 13                       Page 078
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 70 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28800




                                  EXHIBIT 13                       Page 079
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 71 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28801




                                  EXHIBIT 13                       Page 080
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 72 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28802




                                  EXHIBIT 13                       Page 081
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 73 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28803




                                  EXHIBIT 13                       Page 082
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 74 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28804




                                  EXHIBIT 13                       Page 083
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 75 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28805




                                  EXHIBIT 13                       Page 084
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 76 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28806




                                  EXHIBIT 13                       Page 085
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 77 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28807




                                  EXHIBIT 13                       Page 086
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 78 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28808




                                  EXHIBIT 13                       Page 087
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 79 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28809




                                  EXHIBIT 13                       Page 088
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 80 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28810




                                  EXHIBIT 13                       Page 089
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 81 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28811




                                  EXHIBIT 13                       Page 090
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 82 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28812




                                  EXHIBIT 13                       Page 091
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 83 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28813




                                  EXHIBIT 13                       Page 092
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 84 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28814




                                  EXHIBIT 13                       Page 093
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 85 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28815




                                  EXHIBIT 13                       Page 094
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 86 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28816




                                  EXHIBIT 13                       Page 095
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 87 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28817




                                  EXHIBIT 13                       Page 096
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 88 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28818




                                  EXHIBIT 13                       Page 097
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 89 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28819




                                  EXHIBIT 13                       Page 098
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 90 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28820




                                  EXHIBIT 13                       Page 099
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 91 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28821




                                  EXHIBIT 13                       Page 100
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 92 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28822




                                  EXHIBIT 13                       Page 101
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 93 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28823




                                  EXHIBIT 13                       Page 102
Case 2:85-cv-04544-DMG-AGR Document 569-2 Filed 06/26/19 Page 94 of 94 Page ID
                 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL
                                          #:28824




                                  EXHIBIT 13                       Page 103
